Citation Nr: 1541147	
Decision Date: 09/24/15    Archive Date: 10/02/15

DOCKET NO.  13-30 076	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for a bilateral eye disability to include macular degeneration. 


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. VanValkenburg, Associate Counsel

INTRODUCTION

The Veteran served on active duty from August 1946 to March 1948 and August 1950 to August 1951.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from the September 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

The Veteran testified at a Travel Board hearing in front of the undersigned Veteran's Law Judge (VLJ) in April 2015.  A transcript of the hearing is associated with the claims file.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Upon a review of the record, further evidentiary development is required prior to the adjudication of the claim.

The Veteran asserts his eye condition onset while carrying out his military duties serving in the Mojave Desert, California during his first period of service.  Specifically, he reports he stood watch, on average, 8 hours a day (sometimes more, sometimes less) and was not able to wear dark glasses in the sun.  He contends he went to sick bay at least two or three times a week due to eye problems and was treated with eyedrops.  He had similar problems during his second period of service and still used eyedrops on a daily basis.  See April 2014 Board hearing transcript.  In support of his claim, a friend who served with the Veteran during his second period of service submitted a statement stating he remembered the Veteran taking multiple trips to sick bay and was later told by the Veteran it was due to eye problems.  See statement received September 4, 2012.  The Veteran's DD-214 reflects his principal military duty was "guard" during his first period of active duty, which is consistent with his reported duties.   

A September 6, 2012 VA treatment record indicates the Veteran has a primary eye diagnosis of macular degeneration.  

Significantly, the Veteran has not been afforded a VA examination in relation to his claim.  As the Veteran has a current disability and his lay statements appear to assert a continuity of symptomatology (which he is competent to report) since service, the Board finds that a VA examination is warranted.  Pursuant to 38 U.S.C.A. § 5103A (d) (2) (West 2014) and 38 C.F.R. § 3.159(c) (4) (i) (2014), VA will obtain an examination or an opinion if it is necessary to decide the claim.  The Board finds that a VA compensation examination is needed for proper adjudication of the above claims.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  After any development deemed necessary is completed, the RO/AMC should schedule the Veteran for an appropriate VA examination to determine the nature and etiology of any eye condition to include macular degeneration.  The Veteran's claims file (including this remand) must be reviewed by the examiner.  

For the Veteran's claimed eye condition, the examiner must: 


Provide an opinion as to whether it is at least as likely as not (i.e. a 50 percent or greater probability) that the Veteran's eye condition, is (1) caused by or (2) etiologically related to active duty service, including exposure to the sun without proper eye protection. 

The examiner should reconcile any opinion with all other clinical evidence of record.  A complete rationale should be provided for any opinion expressed.

2.  Thereafter, the RO or AMC should review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated.  Then, the claim for service connection on appeal should be readjudicated.  If any of the benefit sought remain denied, an appropriate SSOC should be issued and provided to the Veteran and his representative.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




